DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 3/11/21.  Claims 1 and 6 were amended; claims 5 and 7 are cancelled; and claims 8-12 were previously withdrawn without traverse.  Claims 1-4, 6, and 8-12 are presently pending and claims 1-4 and 6 are presented for examination.
Response to Arguments
Applicant’s arguments, see pages 8-9 of Remarks, filed 3/11/21, with respect to the rejections of claims 1-4, 6, and 7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-4, 6, and 7 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pages 9-12 of Remarks, filed 3/11/21, with respect to the rejections of claims 1-4, 6, and 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-4, 6, and 7 under 35 U.S.C. 103 have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-12 directed to an invention non-elected with traverse in the reply filed on 10/7/19. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s 
The prosecution of this case is closed except for consideration of the above matter.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	[Claims 8-12]	(Canceled)

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first processing liquid supply device” in claim 1; “second processing liquid supply device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
10.	Claims 1-4 and 6 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4 and 6,
Specifically, newly amended independent claim 1 recites:
“A substrate processing apparatus configured to perform a liquid processing on a substrate by supplying a processing liquid onto the substrate, the substrate processing apparatus comprising: 
a substrate holding/rotating unit configured to hold and rotate the substrate; 
a first processing liquid supply device configured to supply the processing liquid onto a top surface of the substrate; 
a second processing liquid supply device configured to supply the processing liquid onto a bottom surface of the substrate; and 

wherein, after performing a liquid processing on the top surface of the substrate and a liquid processing on the bottom surface of the substrate in parallel while rotating the substrate by the substrate holding/rotating unit, when stopping the liquid processing on the top surface of the substrate and the liquid processing on the bottom surface of the substrate, the control unit stops a supply of the processing liquid onto the top surface of the substrate by the first processing liquid supply device first, and after that, stops a supply of the processing liquid onto the bottom surface of the substrate by the second processing liquid supply device, 
wherein the substrate processing apparatus further comprises: 
a recovery cup configured to collect the processing liquid scattered from the substrate being rotated; 
a gas supply device configured to supply a gas to form a downflow from above the substrate; 
a gas exhaust port configured to exhaust an air flow generated as the downflow is introduced into the recovery cup; and 
a flow rectifying member provided between the substrate holding/rotating unit and the recovery cup and configured to rectify the air flow such that the air flow heads toward the gas exhaust port, 
wherein the substrate holding/rotating unit comprises a base plate configured to rotate the substrate, 
an outer peripheral end of the base plate extends past an outer edge portion of the  substrate, and an upper end of the flow rectifying member is located at a position lower than the outer peripheral end of the base plate, and 
when viewed from above, the upper end of the flow rectifying member is radially spaced apart from the outer peripheral end of the base plate.” [emphasis added]
As persuasively argued by Applicant in pages 9-12 of Remarks filed 3/11/21, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C. 103 in view of JP 2016-149470 to Nishikido et al. (“Nishikido”), JP 2013-58607 to Mori et al. (“Mori”), and US Pub. 2002/0096196 to Toshima et al. (“Toshima”).  In particular, Toshima was previously relied upon to obviate features of the flow rectifying member defined by [now canceled] claim 7, wherein Toshima discloses a substrate holding/rotating unit (22), a recovery cup (21), and a flow rectifying member (39) [see Figure 3].  As persuasively argued by Applicant, the flow rectifying member (39) of Toshima is overlapped with the substrate holding/rotating unit (22) when viewed from above; therefore Toshima fails to obviate the feature of claim 1 reciting “when viewed from above, the upper end of the flow rectifying member is radially spaced apart from the outer peripheral end of the base plate”.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the flow rectifying member configuration as specifically defined by independent claim 1 in combination with all other claimed features and limitations.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2-4, 6) are in condition for allowance.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711